DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,053,667. Although the claims at issue are not identical, they are not patentably distinct from each other because they deal with a controller that changes the design work surface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yei (U.S. Patent Application Publication No. 2016/0076223).
As to Claim 1, Yei discloses a control system for a work vehicle including a work implement (Figure 2 and Paragraph 0019), the control system comprising: a controller programmed to receive actual topography information indicating an actual topography of a work target (Figure 1, Paragraphs 0017 and 0042), determine a design surface positioned below the actual topography, generate a command signal to move  the work implement along the design surface (Figure 3, Paragraphs 0032, 0033, 0042, 0043 and 0045), and determine if slip of the work vehicle has occurred (Figure 3, Paragraphs 0032, 0033, 0036, 0042, 0043 and 0045), and upon determining that slip has occurred, change the design surface to a position equal to or higher than a blade tip position of the work implement when the slip occurred (Figure 3, Paragraphs 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
As to Claim 2, Yei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yei also discloses wherein the controller is further programmed to further raise the design surface at a predetermined speed upon determining that the slip is continuing even when the design surface is changed (Figure 3, Paragraphs 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045).  
Claim 3, Yei discloses the invention of Claim 1 (Refer to Claim 1 discussion). Yei also discloses wherein the controller is further programmed to set the design surface to a blade tip position of the work implement at the point in time that the work vehicle emerged from the slip upon determining that the work vehicle has emerged from the slip (Paragraph 0036 and 0044, Claim 8).  
As to Claim 4, Yei discloses the invention of Claim 3 (Refer to Claim 3 discussion). Yei also discloses whereinPage 4 of 10Serial No.: New - PCT/ JP2017/038420 Nat'l Phase Filed: Herewiththe controller is further programmed to set the design surface not to go above the actual topography (Figure 3, Paragraphs 0020, 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045).  
As to Claim 5, Yei discloses the invention of Claim 3 (Refer to Claim 3 discussion). Yei also discloses wherein the controller is further programmed to store as an offset amount, a difference between a height of an initial target surface that is the design surface before the occurrence of the slip and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip, and set a compensated target surface in which the initial target surface is moved upward by the offset amount, as the design surface after the work vehicle has emerged from the slip (Figure 3, Paragraphs 0020, 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045).  
As to Claim 6, Yei discloses the invention of Claim 5 (Refer to Claim 5 discussion). Yei also discloses wherein the controller is further programmed to generate the compensated target surface to not go above the actual topography (Figure 3, Paragraphs 0020, 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045).  
As to Claim 7, Yei discloses a control method for a work vehicle including a work implement (Figure 2 and Paragraph 0019), the control method comprising receiving actual topography information indicating an actual topography of a work target (Figure 1, Paragraphs 0017 and 0042); determining a design surface positioned below the actual topography; generating a command signal to move the work implement along the design surface (Figure 3, Paragraphs 0032, 0033, 0042, 0043 and 0045); and determining if slip of the work vehicle has occurred; and upon determining that slip has occurred (Figure 3, Paragraphs 0032, 0033, 0036, 0042, 0043 and 0045), changing the design surface to a position equal to or higher than a blade tip position of the work implement when the slip occurred (Figure 3, Paragraphs 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045, Claim 8).  
Claim 8, Yei discloses the invention of Claim 7 (Refer to Claim 7 discussion). Yei also discloses further comprising: further raising the design surface at a predetermined speed upon determining that the slip continues even when the design surface is changed (Figure 3, Paragraphs 0020, 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045).  
As to Claim 9, Yei discloses the invention of Claim 7 (Refer to Claim 7 discussion). Yei also discloses further comprising: setting the design surface to a blade tip position of the work implement at the point in time that the work vehicle emerged from the slip upon determining that the work vehicle has emerged from the slip (Figure 3, Paragraphs 0020, 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045). 
As to Claim 10, Yei discloses the invention of Claim 9 (Refer to Claim 9 discussion). Yei also discloses further comprising setting the design surface so as not to go above the actual topography when the design surface is set to the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip (Figure 3, Paragraphs 0020, 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045).  
As to Claim 11, Yei discloses the invention of Claim 9 (Refer to Claim 9 discussion). Yei also discloses further comprising: storing as an offset amount, a difference between a height of an initial target surface that is the design surface before the slip occurs and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip and setting a compensated target surface in which the initial target surface is moved upward by the offset amount, as the design surface after the work vehicle has emerged from the slip (Figure 3, Paragraphs 0020, 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045).  
As to Claim 12, Yei discloses the invention of Claim 11 (Refer to Claim 11 discussion). Yei also discloses whereinPage 6 of 10Serial No.: New - PCT/ JP2017/038420 Nat'l Phase Filed: Herewith the compensated target surface is generated to not go above the actual topography (Figure 3, Paragraphs 0020, 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045).  
As to Claim 13, Yei discloses a work vehicle comprising: a work implement (Figure 2 and Paragraph 0019); and a controller configured to move the work implement along a design surface positioned below an actual topography of a work target (Figure 3, Paragraphs 0032, 0033, 0042, 0043 and 0045), upon determining that slip has occurred, the design surface being changed to a position equal 
As to Claim 14, Yei discloses the invention of Claim 13 (Refer to Claim 13 discussion). Yei also discloses wherein the design surface is further raised at a predetermined speed upon determining that the slip continues even when the design surface is changed (Figure 3, Paragraphs 0020, 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045).  
As to Claim 15, Yei discloses the invention of Claim 13 (Refer to Claim 13 discussion). Yei also discloses wherein the design surface is set to a blade tip position of the work implement at the point in time that the work vehicle emerged from the slip upon determining that the work vehicle has emerged from the slip (Figure 3, Paragraphs 0020, 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045).  
As to Claim 16, Yei discloses the invention of Claim 15 (Refer to Claim 15 discussion). Yei also discloses wherein the design surface is set to not go above the actual topography (Figure 3, Paragraphs 0020, 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045).  
As to Claim 17, Yei discloses the invention of Claim 15 (Refer to Claim 15 discussion). Yei also discloses wherein a difference is stored as an offset amount, the difference being between a height of an initial target surface that is the design surface before the slip occurs and a height of the blade tip position of the work implement at the point in time that the work vehicle emerged from the slip, and Page 7 of 10Serial No.: New - PCT/ JP2017/038420 Nat'l Phase Filed: Herewiththe controller sets a compensated target surface in which the initial target surface is moved upward by the offset amount, as the design surface after the work vehicle as emerged from the slip, and moves the work implement along the design surface (Figure 3, Paragraphs 0020, 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045).  
As to Claim 18, Yei discloses the invention of Claim 17 (Refer to Claim 17 discussion). Yei also discloses wherein the compensated target surface is generated to not go above the actual topography (Figure 3, Paragraphs 0020, 0032, 0033, 0036, 0039, 0042, 0043, 0044 and 0045).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501.  The examiner can normally be reached on Monday through Friday: 9:00AM to 5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678